    Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VICTOR LOPEZ AND ON BEHALF OF ALL   :                     ECF CASE
OTHER PERSONS SIMILARLY SITUATED,   :
                                    :
               Plaintiffs,          :                     No.: 1:19-cv-09908
                                                                 1:19-cv-11809
                                    :
                   v.               :                     FIRST AMENDED
                                    :                     CLASS ACTION COMPLAINT
VANS, INC.,                         :
                                    :                     JURY TRIAL DEMANDED
               Defendant.           :
                                    :
                                    :
------------------------------------X

                                     INTRODUCTION

        1.     Plaintiff, VICTOR LOPEZ, on behalf of himself and all others similarly

situated, (“Plaintiff”) asserts the following claims against Defendant, VANS, INC., as

follows.

        2.     Plaintiff is a visually-impaired and legally blind person who requires

Braille, which is a tactile writing system, to read written material. Plaintiff uses the terms

“blind” or “visually-impaired” to refer to all people with visual impairments who meet

the legal definition of blindness in that they have a visual acuity with correction of less

than or equal to 20 x 200.

        3.     Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

people in the United States are visually impaired, including 2.0 million who are blind,

and according to the American Foundation for the Blind’s 2015 report, approximately

400,000 visually impaired persons live in the State of New York1.



1
 About 90% of blind or severely visually impaired people who are employed use Braille,
according to the 2012 Report of the National Library Service for the Blind and Physically
  Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 2 of 26




       4.      Plaintiff brings his civil rights action against VANS, INC., (“Defendant”

or “Vans”), for its failure to sell pre-paid cash cards, colloquially referred as “store gift

cards,”2 to consumers that have auxiliary aids and services, such as writing in Braille, to

be fully accessible to and independently usable by Plaintiff and other blind or visually-

impaired people.

       5.      Without an effective auxiliary aid for the physical cards, Plaintiff, and

others similarly situated, cannot independently access the information contained thereon

in order use the card like a sighted person.

       6.      Plaintiff cannot independently complete a transaction on-line through a

website or by phone with a customer service agent because certain details such as the

unique card number (or PIN code) and other important information such as the terms

cannot be independently identified due to a lack of auxiliary aids on the card.

       7.      Without an auxiliary aid, such as Braille, on the physical cards, Plaintiff

cannot independently access the information, like a sighted person, to make a purchase:

(a) in-store because the card is not distinguishable from other cards and Plaintiff would

have to rely on the good will of strangers to pick the card out of their private bag or

wallet or (b) through a website or by phone with a customer service agent because certain




Handicapped. (source: https://www.goodmorningamerica.com/living/story/national-
shortage-braille-teachers-situation-dire-66013086).
2
  “Store Gift Card” - An electronic promise, plastic card, or other device that is (i)
redeemable at a single merchant or an affiliated group of merchants that share the same
name, mark or logo; (ii) issued in a specified amount, whether or not that amount may be
increased in value or reloaded at the request of the holder; (iii) purchased on a prepaid
basis in exchange for payment; and (iv) honored upon presentation by such single
merchant or affiliated group of merchants for goods or services. 15 U.S.C. 1693l-
1(a)(2)(C)

                                               -2-
  Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 3 of 26




details such as the unique card number and other important information such as the terms

cannot be independently identified.

       8.      The technology needed to provide appropriate accommodations such as

braille exists and is neither difficult nor expensive to implement.

       9.      Defendant’s denial of full and equal access of its store gift cards to

visually impaired persons, is a denial of its products and services offered to the general

public in conjunction with its physical locations and therefore is a violation of Plaintiff’s

rights under the Americans with Disabilities Act (“ADA”).

       10.     Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s store gift cards will

become and remain accessible to blind and visually-impaired consumers.

                              JURISDICTION AND VENUE

       11.     The Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       12.     The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15,

(“NYSHRL”) and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et

seq., (“NYCHRL”) claims.

       13.     Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2)

because Defendant conducts and continues to conduct a substantial and significant

amount of business in this District, Defendant is subject to personal jurisdiction in this




                                             -3-
    Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 4 of 26




District, and a substantial portion of the conduct complained of herein occurred in this

District.

         14.         Defendant is subject to personal jurisdiction in this District. Defendant has

been and is committing the acts or omissions alleged herein in the Southern District of

New York that caused injury, and violated rights the ADA prescribes to Plaintiff and to

other blind and other visually impaired-consumers. A substantial part of the acts and

omissions giving rise to Plaintiff’s claims occurred in this District: Plaintiff has been

denied the full use and enjoyment of the facilities, goods, and services of Defendant’s gift

cards and therefore deter Plaintiff on a regular basis from visiting Defendant’s brick-and

mortar locations.

         15.         Defendant has sold store gift cards, presently sells store gift cards and,

upon information and belief, intends to continue selling store gift cards that are not
               3
accessible         to blind and vision-impaired consumers; and, upon information and belief,

does not plan to cease this discriminatory conduct.

         16.         On November 7, 2019, the Plaintiff telephoned Defendant’s customer

service office in an attempt to purchase a store gift card from the Defendant and inquired

if Defendant sold store gift cards containing Braille and was informed by Defendant’s

employee that Defendant does not sell store gift cards containing Braille, which is a

barrier encountered by Plaintiff.

         17.         During the call, the Defendant’s employee did not offer any alternative

auxiliary aids or services to the Plaintiff with respect to Defendant’s gift cards.




3
    Copy of Defendant’s store gift card is annexed hereto as Exhibit “A”.
                                                  -4-
  Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 5 of 26




        18.     The Plaintiff could not locate accessible store gift cards to purchase from

the Defendant because they are not offered by the Defendant.

        19.     Upon information and belief, Defendant does not offer auxiliary aids with

respect to the gift cards.

        20.     Due to the lack of auxiliary aids for Defendant’s gift cards, Plaintiff

cannot ascertain information about the gift card, like the balance, the gift card’s terms and

conditions of use, or even be able to distinguish Defendant’s branded gift cards from

others in the same manner as non-blind persons.

        21.     Plaintiff has been a customer at Defendant’s stores on prior occasions and

intends to immediately purchase at least one store gift card from the Defendant as soon as

the Defendant sells store gift cards that are accessible to the blind and utilize it at

Defendant’s retail store.

        22.     Defendant has failed to provide visually impaired patrons with the

particular level of services available to non-disabled patrons. Accordingly, Defendant has

violated the non-discrimination mandate of the ADA.

        23.     The Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§2201 and 2202.

                                      THE PARTIES

        24.     Plaintiff, at all relevant times, is a resident of New York, New York.

Plaintiff is a blind, visually-impaired handicapped person and a member of member of a

protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the NYSHRL

and NYCHRL. Plaintiff is proficient in reading Braille.



                                            -5-
    Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 6 of 26




        25.    Plaintiff resides within close proximity to at least one of Defendant’s

physical locations.

        26.    Defendant, VANS, INC., is and was, at all relevant times herein,

registered to do business in New York and a Foreign Business Corporation with its

principal executive offices in Cypress, CA. Defendant owns, operates and/or controls

Vans retail stores in the City and State of New York and throughout the world. Defendant

is doing business in the State of New York. Vans owns, operates and/or controls multiple

retail locations in the State of New York and is one of the largest retailers in the world.

        27.    Defendant owns, operates and/or controls Vans stores across the United

States. Several of these retail stores are located in the Southern District of New York, and

in close proximity to Plaintiffs residence. These retail stores constitute places of public

accommodation. Defendant’s retail stores provide to the public important goods and

services.

        28.    Defendant’s locations are places of public accommodation within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s store gift cards are

a service, privilege, or advantage of Defendant’s retail stores.

        29.    Defendant places its “closed-loop4” gift cards into the stream of

commerce, to entice customers to patronize Defendant’s locations.

        30.    The Defendant’s store gift card is treated like cash and is an alternative

method of payment that may be used to make a purchase of goods and services.

                              THE STORE GIFT CARD MARKET




4
 “Closed-Loop” gift cards are accepted only at a specified merchant or affiliated
merchants.
                                             -6-
    Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 7 of 26




         31.   According to industry surveys, sales of store gift cards was about $400

billion in 2019 and grows annually at 10%5. The survey also found that 65% of gift card

recipients spent 38% more than the face value of the card and 73.4% of adults purchased

at least 1 gift card for holiday shopping.6

         32.   Store gift cards, also referred to as pre-paid cash cards, substantially

increase revenue for merchants because they foster communication, brand loyalty,

increase sales and consumers often spend more money than the amount of the store gift

cards.

         33.   Gift cards allow consumers to choose their own purchase privately and

consumers use them for their own budgetary reasons as well as an alternative to carrying

around cash for security reasons.

         34.   The gift cards, a cash like product, is covered by the ADA and therefore

required to be accessible like the U.S. Currency. Specifically, the U.S. Treasury is

ordered to “to design and issue paper currency that is readily distinguishable to blind and

visually impaired individuals.”7

         35.   Store gift cards almost always are the same size and texture as credit

cards, debit cards, insurance cards and ID cards and therefore are indistinguishable by a

blind person from one another8.Gift cards are statutorily regulated and have mandatory

disclosure requirements. Federal9 and New York State10 statutes require that gift cards



5
  https://www.mageplaza.com/blog/gift-card-statistics.html
6
  Id.
7
  American Council of the Blind v. Paulson, Sect. of the Treasury, 463 F. 2d 51 (USDC
DC, 2006), aff’d 525 F. 3d 1256 (USCA DC Cir.)
8
  Upon information and belief, there is only one gift card on the market that contains
Braille and it is issued by Starbucks
9
  15 U.S.C. 16931-1, 12 C.F.R. 1005.15, 1005.20 (c)(4), 1005.20 (f)
                                              -7-
     Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 8 of 26




“clearly and conspicuously” post certain terms and conditions on them, prior to purchase

such as expiration dates, fees, and a toll-free telephone number.

         36.   The “clear and conspicuous” posting requirements of terms and conditions

mandated by statute is designed to protect consumers pursuant to applicable state and

federal gift card laws.

         36.   Defendant’s gift cards, or their packaging, do not contain Braille or any

other auxiliary aid for effective communication and therefore a blind or vision-impaired

consumer must rely upon the help of a sighted person in purchasing the gift card,

accessing it and redeeming it, especially when a blind consumer is not in the Defendant’s

location.

         37.   The addition of Braille would restore the dignity to blind persons and also

help prevent fraud or errors to these vulnerable members of our society.

                               STATEMENT OF FACTS

                          Defendant’s Barriers On Its Store Gift Cards

         38.   Defendant owns, operates and/or controls its retail stores, sells pre-paid

cash cards, colloquially referred to as store gift cards, to the public, that are intertwined

with their physical locations and used as an alternative method of payment with

communications thereon. One or more of its retail stores is located in New York City.

Defendant’s retail stores constitute places of public accommodation.

         39.   It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s store




10
     NY GBL § 396-i
                                              -8-
  Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 9 of 26




gift cards due to the lack of auxiliary aids, and to therefore specifically deny the goods

and services that are offered and integrated with Defendant’s retail stores.

        40.     Due to Defendant’s failure and refusal to remove access barriers to its

store gift cards, Plaintiff and visually-impaired persons have been and are still being

denied equal access to Defendant’s retail stores and the numerous goods, services, and

benefits offered to the public through the Defendant’s store gift cards.

        41.     The Defendant’s failure to provide an auxiliary aid and/or service to blind

or vision-impaired consumers to provide an effective means of communication of terms

and conditions on the gift cards constitutes a violation of the ADA.

                Defendant Must Remove Barriers On Its Store Gift Cards

        42.     Due to the inaccessibility of Defendant’s store gift cards, which are

intertwined with their physical locations, blind and visually-impaired customers such as

Plaintiff, cannot fully and equally use or enjoy the Defendants facilities, goods, and

services Defendant offers to the public at its retail stores.

        43.     The access barriers Plaintiff encountered have caused and continue to

cause a denial of Plaintiff’s full and equal access, and now deter Plaintiff on a regular

basis from purchasing, accessing, and utilizing the store gift cards.

        44.     The barriers encountered have further deterred Plaintiff from visiting

Defendant’s physical locations, and enjoying them equally as sighted individuals because

Plaintiff was unable to purchase an accessible gift card that provides meaningful access

to the material information printed thereon which a non-visually impaired person can

access independently.




                                              -9-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 10 of 26




       45.        Plaintiff intends to immediately go purchase an accessible store gift card

issued by the Defendant, with suitable auxiliary aids and services for effective

communication, as soon as they become available to be used independently, as sighted

individuals do.

       46.        If the store gift cards were equally accessible, Plaintiff could

independently purchase the store gift cards, distinguish them from other cards, ascertain

the terms and conditions, the unique identification number, and remaining balance on the

gift card as sighted individuals do.

       47.        Plaintiff has actual knowledge of the access barriers that make these

services inaccessible and independently unusable by blind and visually-impaired people.

       48.        Plaintiff alleges that Defendant has engaged in acts of intentional

discrimination by not implementing simple and inexpensive auxiliary aids for store gift

cards, including but not limited to the following policies or practices:

                  a.     Developing marketing and selling store gift cards that are

inaccessible to visually-impaired individuals; and/or

                  b.     Failure to sell store gift cards that are not sufficiently intuitive so

as to be equally accessible to visually-impaired individuals; and/or

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually-impaired consumers, such as

Plaintiff, as a member of a protected class; and/or

                  d.     Failure to offer suitable auxiliary aids and services to ensure

effective communication to blind and vision-impaired individuals, including Plaintiff

with respect to Defendant’s gift cards; and/or



                                              -10-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 11 of 26




                  e.     Failure to train Defendant’s employees with the proper methods of

assisting blind and visually-impaired customers with regards to its gift cards and auxiliary

aids.

        49.       Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

        50.       Title III of the ADA requires that public accommodations provide

“appropriate auxiliary aids and services where necessary to ensure effective

communication with individuals with disabilities.” 28 C.F.R. § 36.303(c); see also 42

U.S.C. § 12182(b)(2)(A)(iii).

        51.       Defendant discriminates on the basis of disability because they fail to

afford individuals who are visually impaired with the same ability to independently

access the goods and services provided to others, thus failing to ensure effective

communication with its visually impaired customers during transactions for its goods and

services.

        52.       The regulation sets forth numerous examples of “auxiliary aids and

services”, including, without limitation, “Brailled materials and displays..." 28 C.F.R. §

36.303(b)(2).

        53.       In addition to the general nondiscrimination mandate, Title III prohibits

public accommodations from engaging in specific types of discrimination, including

the failure to take such steps as may be necessary to ensure that no individual with a

disability is excluded, denied services, segregated, or otherwise treated differently

because of the absence of auxiliary aids and services, unless the entity can demonstrate



                                              -11-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 12 of 26




that taking such steps would fundamentally alter the nature of the good, services, facility,

privilege, advantage, or accommodation being offered or would result in an undue

burden. 42 U.S.C. § 12182(b)(2)(A)(iii); see also 28 C.F.R. § 36.303(a).

       54.     The ADA expressly contemplates the injunctive relief that Plaintiff seeks

in this action. In relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by
       individuals with disabilities . . . Where appropriate, injunctive relief shall also
       include requiring the provision of an auxiliary aid or service, (emphasis
       added) . . . modification of a policy . . .               42 U.S.C. § 12188(a)(2)

       Nothing in this section shall require a person with disability to engage in a futile
       gesture if such person has actual notice that a person or organization … does not
       intend to comply with its provisions.                 42 U.S.C. § 12188(a)(1)

       55.     Because Defendant’s store gift cards have never been equally accessible,

and because Defendant lacks a corporate policy that is reasonably calculated to cause its

store gift cards to become and remain accessible, Plaintiff invokes 42 U.S.C. §

12188(a)(2) and seeks a permanent injunction requiring Defendant to design, implement,

distribute and sell store gift cards integrated with the Defendant’s retail stores that are

accessible to blind and vision-impaired individuals that may include Braille writing that

identifies the name of the merchant and the denomination of the gift card (if the gift card

has a specified denomination) and additionally convey other pertinent and statutorily

required information contained on all of Defendant’s store gift cards such as terms of use,

expiration dates, fees, a toll-free telephone number, ability to ascertain gift card balance,

etc.

       56.     If the store gift cards were accessible, Plaintiff and similarly situated blind

and visually-impaired people could independently utilize them.



                                             -12-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 13 of 26




       57.     Although Defendant may currently have centralized policies regarding its

store gift cards, Defendant lacks a plan and policy reasonably calculated to make them

fully and equally accessible to, and independently usable by, blind and other visually-

impaired consumers.

       58.     Defendant has, upon information and belief, invested substantial sums in

marketing and selling its store gift cards and has generated significant revenue from the

store gift cards. These amounts are far greater than the associated cost of making its store

gift cards equally accessible to visually impaired customers.

       59.     Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the store gift cards, violating their rights.

                        CLASS ACTION ALLEGATIONS

       60.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the United States who would like to purchase accessible store gift cards

from the Defendant and as a result have been denied access to the equal enjoyment of

goods and services offered in Defendant’s physical locations, during the relevant

statutory period.

       61.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

blind individuals in the State of New York who would like to purchase accessible store

gift cards from the Defendant and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s physical locations, during the

relevant statutory period.



                                            -13-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 14 of 26




       62.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

blind individuals in the City of New York who would like to purchase accessible store

gift cards from the Defendant and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s physical locations, during the

relevant statutory period.

       63.     Common questions of law and fact exist amongst Class, including:

               a.      Whether    Defendant’s     store   gift   cards   are   a   “public

accommodation” under the ADA;

               b.      Whether Defendant’s store gift cards are a “place or provider of

public accommodation” under the NYSHRL or NYCHRL;

               c.      Whether Defendant’s store gift cards deny the full and equal

enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

people with visual disabilities, violating the ADA; and

               d.      Whether Defendant’s store gift cards deny the full and equal

enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

people with visual disabilities, violating the NYSHRL or NYCHRL.

       64.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

on its store gift cards so they and Defendant’s physical locations can be independently

accessible to the Class.




                                           -14-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 15 of 26




       65.     Plaintiff will fairly and adequately represent and protect the interests of

the Class Members because Plaintiff has retained and is represented by counsel

competent and experienced in complex class action litigation as well as ADA litigation,

and because Plaintiff has no interests antagonistic to the Class Members. Class

certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the Class,

making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

Class as a whole.

       66.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class Members predominate over

questions affecting only individual Class Members, and because a class action is superior

to other available methods for the fair and efficient adjudication of their litigation.

       67.     Judicial economy will be served by maintaining their lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                      FIRST CAUSE OF ACTION
             VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       68.      Plaintiff, on behalf of himself and the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       69.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq.,

provides:

       No individual shall be discriminated against on the basis of disability in the full
       and equal enjoyment of the goods, services, facilities, privileges, advantages, or



                                             -15-
        Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 16 of 26




              accommodations of any place of public accommodation by any person who owns,
              leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).

              70.       Defendant’s retail stores are places of public accommodation within the

       definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s store gift cards are

       a service, privilege, or advantage of Defendant’s retail stores. The store gift cards are a

       service that is integrated with these locations.

              71.       Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals or a class of individuals with disabilities the

       opportunity to participate in or benefit from the goods, services, facilities, privileges,

       advantages, or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

              72.       Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals or a class of individuals with disabilities an

       opportunity to participate in or benefit from the goods, services, facilities, privileges,

       advantages, or accommodation, which is equal to the opportunities afforded to other

       individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

              73.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

       also includes, among other things:

              [A] failure to make reasonable modifications in policies, practices, or procedures,
              when such modifications are necessary to afford such goods, services, facilities,
              privileges, advantages, or accommodations to individuals with disabilities, unless
              the entity can demonstrate that making such modifications would fundamentally
              alter the nature of such goods, services, facilities, privileges, advantages or
              accommodations; and a failure to take such steps as may be necessary to ensure
              that no individual with a disability is excluded, denied services, segregated or
              otherwise treated differently than other individuals because of the absence of
              auxiliary aids and services (emphasis added), unless the entity can demonstrate
              that taking such steps would fundamentally alter the nature of the good, service,



                                                    -16-
         Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 17 of 26




               facility, privilege, advantage, or accommodation being offered or would result in
               an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

               “Auxiliary aids and services” includes Brailled materials and displays. 28

       CFR 36.303 (b)(2). “[I]n order to be effective, auxiliary aids and services must be

       provided in accessible formats, in a timely manner, and in such a way to protect the

       privacy and independence of the individual with a disability. 28 CFR 36.303 (c)(ii).11

               74.     The acts alleged herein constitute violations of Title III of the ADA, and

       the regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

       persons under the ADA, has a physical disability that substantially limits the major life

       activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

       Plaintiff has been denied full and equal access to the store gift cards, has not been

       provided services that are provided to other patrons who are not disabled, and has been

       provided services that are inferior to the services provided to non-disabled sighted

       persons. Defendant has failed to take any prompt and equitable steps to remedy its

       discriminatory conduct. These violations are ongoing.

               75.     Under 42 U.S.C. § 12188(a) and the remedies, procedures, and rights set

       forth and incorporated therein, Plaintiff, requests relief as set forth below.




       11
          See, New v. Lucky Brand Dungarees Stores, Inc., 14-cv-02054, SDFL, Statement of
       Interest of the United States of America at pg. 7. “Indeed, there are many instances where
       the Department has found physical and communication barriers not specifically identified
       in its regulations or the ADA Standards to be covered under title III.”
                                                    -17-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 18 of 26




                         SECOND CAUSE OF ACTION
                        VIOLATIONS OF THE NYSHRL

        76.     Plaintiff, on behalf of himself and the New York State Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        77.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability

of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”

        78.     Defendant’s physical locations are located in the State of New York and

constitute places of public accommodation within the definition of N.Y. Exec. Law §

292(9). Defendant’s store gift cards are a service, privilege or advantage of Defendant.

Defendant’s store gift cards are a service that is by and integrated with Defendant’s

physical locations.

        79.     Defendant is subject to New York Human Rights Law because it owns,

operates and/or controls its physical locations and sells its store gift cards. Defendant is a

person within the meaning of N.Y. Exec. Law § 292(1).

        80.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its store gift cards, causing its store gift cards and the services

integrated with Defendant’s physical locations to be completely inaccessible to the blind.

Their inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.




                                            -18-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 19 of 26




       81.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden."

       82.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps

would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

       83.     Readily available manufacturing and/or printing capabilities exist for

making store gift cards accessible to the blind and visually impaired. The addition to

store gift cards of Braille on the gift card would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

       84.     Defendant’s actions constitute willful intentional discrimination against

the class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law §

296(2) in that Defendant is:

               a.      Developing, marketing and selling store gift cards that are

inaccessible to blind class members with knowledge of the discrimination; and/or




                                           -19-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 20 of 26




               b.      Failing to sell store gift cards that are not sufficiently intuitive

and/or obvious and that are inaccessible to blind class members; and/or

               c.      Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members, and/or

               d.      Failure to offer suitable auxiliary aids and services to ensure

effective communication to blind and vision-impaired individuals, including Plaintiff

with respect to Defendant’s gift cards; and/or

               e.      Failure to train Defendant’s employees with the proper methods of

assisting blind and visually-impaired customers with regards to its gift cards.

       85.     Defendant has failed to take any prompt and equitable steps to remedy

their discriminatory conduct. These violations are ongoing.

       86.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s store gift cards and its physical

locations under § 296(2) et seq. and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

the Sub-Class Members will continue to suffer irreparable harm.

       87.     Defendant’s actions were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

discrimination.

       88.     Plaintiff is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.



                                            -20-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 21 of 26




        89.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        90.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                           THIRD CAUSE OF ACTION
                         VIOLATIONS OF THE NYCHRL

        91.     Plaintiff, on behalf of himself and the New York City Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        92.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

manager, superintendent, agent or employee of any place or provider of public

accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

from or deny to such person, any of the accommodations, advantages, facilities or

privileges thereof.”

        93.     Defendant’s locations are places of public accommodation within the

definition of N.Y.C. Admin. Code § 8-102(9), and its store gift cards are a service that is

integrated with its establishments.

        94.     Defendant is subject to NYCHRL because it owns, operates and/or

controls its physical locations in the City of New York and its store gift cards, making it a

person within the meaning of N.Y.C. Admin. Code § 8-102(1).

        95.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

refusing to update or remove access barriers to its store gift cards, causing its store gift

cards and the services integrated with its physical locations to be completely inaccessible




                                             -21-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 22 of 26




to the blind. The inaccessibility denies blind patrons full and equal access to the facilities,

goods, and services that Defendant makes available to the non-disabled public.

       96.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).

       97.     Defendant’s actions constitute willful intentional discrimination against

the Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code

§ 8-107(4)(a) and § 8-107(15)(a) in that Defendant is:

               a.      developing, marketing and selling store gift cards that are

inaccessible to blind class members with knowledge of the discrimination; and/or

               b.      failing to sell store gift cards that are sufficiently intuitive and/or

obvious and that is inaccessible to blind class members; and/or

               c.      failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members; and/or

               d.      Failure to offer suitable auxiliary aids and services to ensure

effective communication to blind and vision-impaired individuals, including Plaintiff

with respect to Defendant’s gift cards; and/or

               e.      Failure to train Defendant’s employees with the proper methods of

assisting blind and visually-impaired customers with regards to its gift cards.




                                             -22-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 23 of 26




        98.     Defendant has failed to take any prompt and equitable steps to remedy

their discriminatory conduct. These violations are ongoing.

        99.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff and members of the proposed class and subclass on the

basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, accommodations and/or opportunities of its store gift cards and its

establishments under § 8-107(4)(a) and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

members of the class will continue to suffer irreparable harm.

        100.    Defendant’s actions were and are in violation of the NYCHRL and

therefore Plaintiff invokes his right to injunctive relief to remedy the discrimination.

        101.    Plaintiff is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

offense as well as punitive damages pursuant to § 8-502.

        102.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        103.    Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                           FOURTH CAUSE OF ACTION
                             DECLARATORY RELIEF

        104.    Plaintiff, on behalf of himself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.




                                             -23-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 24 of 26




       105.    An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, Defendant’s store gift cards contain access barriers denying blind

customers the full and equal access to the goods, services and facilities of its store gift

cards and by extension its physical locations, which Defendant owns, operates and

controls, and fails to comply with applicable laws including, but not limited to, Title III

of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law §

296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against

the blind.

       106.    A judicial declaration is necessary and appropriate at this time in order

that each of the parties may know their respective rights and duties and act accordingly.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court grant the following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y.

Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of

New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its store gift cards into full compliance with the

requirements set forth in the ADA, and its implementing regulations, so that the store gift

cards are readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant markets, distributes and sells store

gift cards in a manner that discriminates against the blind and which fails to provide

access for persons with disabilities as required by Americans with Disabilities Act, 42



                                            -24-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 25 of 26




U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code §

8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Sub-Classes under Fed. R. Civ.

P. 23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and the

proposed class and subclasses for violations of their civil rights under New York State

Human Rights Law and City Law;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of the action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -25-
 Case 1:19-cv-11809-LTS-OTW Document 17 Filed 03/27/20 Page 26 of 26




                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated: New York, New York
       February
        March 27, 2020

                                                           THE MARKS LAW FIRM, PC

                                                                     ________________
                                                                        Bradly G. Marks
                                                                 175 Varick St., 3rd Floor
                                                              New York, New York 10014
                                                                     Tel: (646) 770-3775
                                                                     Fax: (646) 867-2639
                                                                  brad@markslawpc.com

                                                            Jeffrey M. Gottlieb (JG-7905)
                                                              Dana L. Gottlieb (DG-6151)
                                                           GOTTLIEB & ASSOCIATES
                                                          150 East 18th Street, Suite PHR
                                                             New York, New York 10003
                                                                       Tel: 212.228.9795
                                                                       Fax: 212.982.6284




                                           -26-
